970 So. 2d 881 (2007)
Daniel WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2402.
District Court of Appeal of Florida, First District.
December 17, 2007.
Daniel Williams, pro se, Appellant.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Anne C. Conley, Charmaine M. Millsaps, and Trisha Meggs Pate, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the trial court's order summarily denying his claim that counsel was ineffective for failing to timely and properly object to an expert witness reading from a medical publication during her direct testimony and his claim that counsel was ineffective for failing to object to the State having first and last closing arguments. We affirm the trial court's denial of the second claim without further discussion. However, with respect to Appellant's first claim, the trial court failed to attach portions of the original record to support its factual finding that Appellant was not prejudiced by counsel's failure to object to the expert witness's testimony. Thomas v. State, 707 So. 2d 1189 (Fla. 1st DCA 1998). Accordingly, we reverse this portion of the trial court's order and remand for attachment of record portions that conclusively refute this claim or for an evidentiary hearing.
AFFIRMED in part, REVERSED in part, and REMANDED.
ALLEN, DAVIS, and BENTON, JJ., concur.